DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 4-10, and 14-20 drawn to molybdenum alloy.
Group II, claim 11, drawn to a method of making a molybdenum alloy.
Group III, claims 12-13, drawn to a method of using a molybdenum alloy.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of a molybdenum alloy with 5 to 25 at% silicon, 0.5 to 25 at% boron, and 3 to 40 at% vanadium as well as the remainder of molybdenum, wherein the proportion of molybdenum is at least 40 at%, wherein the molybdenum alloy has a molybdenum-vanadium mixed crystal matrix and at least one 3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Berczik (US 5693156) [IDS dated 12/02/2020].  
Berczik teaches a molybdenum alloy which consists essentially of 50-98 wt. % Mo (58-86 at. %), 0.1-10 wt. % V (0.3-11 at. %), 1-4.5 wt. % Si (5.8-9 at. %), and 0.5-4 wt. % B (7.6-21 at. %) [Claims 1, 6-7].  These ranges overlap the claimed ranges.   The molybdenum alloy has a silicide phase [Claim 2].  The alloy of Berczik teaches a substantially similar alloy composition to that of the claimed composition as such the physical properties, i.e., the density, and crystal matrix of mixed molybdenum and vanadium crystals are expected to be substantially similar.  Further, Berczik teaches a substantially similar method of making the alloy via prealloying and hot isostatic pressing [Col 2 lines 57-67].    
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): 
 “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.”  

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ELIZABETH COLLISTER/Examiner, Art Unit 1784